DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:  Species 1, Embodiment I, Figs. 1 and 2; Species 2, Embodiment II, Fig. 3; Species 3, Embodiment III, Fig. 4; Species 4, Embodiment IV, Fig. 5; Species 5, Embodiment V, Fig. 6; Species 6, Embodiment VI, Fig. 7; Species 7, Embodiment VII, Fig. 8; Species 8, Embodiment VIII, Fig. 9. The species are independent or distinct because Species 2 includes a dilatancy portion 211 exhibiting a dilatancy property and a low elasticity adhesive.  Species 3 has an adhesive layer that includes a modified adhesive layer 21, a low elasticity adhesive 22, where the modified adhesive layer 21 is arranged immediately below the area of the sensor chip 3 to which the wire 4 is connected.  Species 4 includes a modified adhesive layer 21 and a low elasticity adhesive 22, where the support member 1, low elasticity adhesive 22 and the modified adhesive layer 21 are stacked in sequence from, where adhesive layer 2 is a two-layer structure. In species 5, the support member 1, the modified adhesive layer and the low elasticity adhesive are stacked in this order from bottom to top.  Species 6 has a chip with a first and second substrate (31 and 32) with a modified adhesive layer 21 between the first and second substrate. Species 7 has a chip with a first and second substrate with a low elasticity adhesive between the first and second substrate.  Species 8 has a resin molded body with a recess.  In addition, these species are not obvious variants of each other based on the current record.
no claims are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a) the inventions have acquired a separate status in the art in view of their different classification;
b) the inventions have acquired a separate status in the art due to their recognized
divergent subject matter; c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); d) the prior art applicable to one invention would not likely be applicable to another invention; e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        September 8, 2021